Citation Nr: 0726198	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder, manifested by shaking, a lump and residuals of a 
laceration of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hand disorder, to include shaking, a lump and 
residuals of a laceration of the right hand. The veteran 
subsequently initiated and perfected an appeal of this 
determination.  In March 2006 he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The veteran had also previously perfected appeals for service 
connection for disabilities of the feet and ankles, and a 
disability of the right knee.  In a March 2005 Decision 
Review Officer decision, service connection for bilateral pes 
planus was granted, and in a January 2006 rating decision, 
service connection for tendonitis of the right knee was 
granted.  Because the veteran was awarded service connection 
for these disabilities, they are no longer on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Finally, in a March 2006 written and signed 
statement, service connection for a bilateral ankle 
disability was withdrawn on appeal by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral hand 
disability, characterized by pain and shaking, as well as a 
lump and residuals of laceration of the right hand.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his disability began 
within a short time thereafter.  Service connection may be 
granted to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below.  The symptoms 
must be manifest to a degree of 10 percent or more not later 
than December 31, 2011.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2006).  

Objective indications of chronic disability include either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (2006).  Further, a 
chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3) (2006).  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id.  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) (2006), however, if there is affirmative evidence 
that an undiagnosed illness: (1) was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2006).  

Central to any claim under 38 C.F.R. § 3.317 is the presence 
of a disability which, "[b]y history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (2006).  
Service connection under § 3.317 may also be awarded for 
certain medically unexplained chronic multisymptom illnesses, 
such as chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2) 
(2006).  

In the present case, the veteran has reported a neurological 
condition of the hands characterized by pain and shaking, 
right worse than left.  Review of the service medical records 
indicate he first began reporting such symptoms in 1994 for 
the right hand.  At that time, he sought treatment for pain 
of the right hand across the palm.  A ganglion cyst was 
suspected; however, a February 1995 CT study of his right 
hand was negative for any soft tissue or bony masses.  He was 
given medication for his symptoms.  He continued to 
experience pain of the right hand throughout service, and in 
1996 he sought treatment for similar but less severe symptoms 
in the left hand.  He continued to report bilateral hand pain 
and shaking up to service separation in 2003.  

Post-service, the veteran has been afforded multiple VA 
medical examinations.  On May 2003 VA neurological 
examination, his history of bilateral hand pain was noted.  
He also reported a neurological disability of as-yet 
undetermined etiology of the lower extremities, resulting in 
disequilibrium and an occasional staggered gait.  On physical 
evaluation, he was able to perform finger to nose movement 
slowly but accurately.  With faster movement, he demonstrated 
slowness and incoordination.  On VA neurological examination 
in January 2005, his history of pain across the palms of both 
hands, present since military service, was noted.  Physical 
examination revealed normal sensation, with tenderness in the 
center of each palm.  Range of motion was full across all 
digits.  X-rays of the right hand were negative for 
abnormality.  The final impression was of bilateral hand pain 
of unknown etiology.  

The veteran has also sought post-service military medical 
treatment for his bilateral hand disorder.  A May 2003 nerve 
conduction study confirmed no electrodiagnostic evidence of 
peripheral neuropathy, carpal tunnel syndrome, or 
mononeuropathy.  A July 2003 arthrogram was negative for 
arthritis in the right hand.  A September 2003 nerve 
conduction study revealed only mildly prolonged distal 
latencies on the left which were not considered clinically 
significant.  Clinical records from Moncrief Army Hospital 
confirm the veteran has reported bilateral pain across the 
palms of the hand since service separation, and during 
service itself.  No definitive diagnosis has been rendered, 
although at one point Guyon's canal syndrome was suspected on 
the right.  The impression in the clinical records is 
otherwise of a bilateral hand disability of unknown origin 
although the Board does note that August 2003 x-rays revealed 
degenerative joint disease of the right distal thumb and of 
the left 2nd and 4th fingers.  In a January 2005 statement, 
the veteran indicated that he had diagnoses of degenerative 
joint disease of digits of both hands, Guyon's Canal in the 
right wrist, and left median neuropathy of the left hand 
following a September 2003 evaluation. 

In this case, it is not entirely clear whether the veteran's 
bilateral hand disorder is due to a diagnosed disorder such 
as arthritis, or manifestations of an undiagnosed illness 
related to his Southwest Asia service.  The Board finds that 
additional medical inquiry is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his bilateral hand disorder since 
August 2003.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently on file.

2.  Then, provide the veteran with a VA 
examination to determine the nature and 
etiology of his claimed bilateral hand 
disorder.  After clinical examination and 
review of the record, the examiner should 
render all appropriate diagnoses and state 
whether any diagnosed disability and/or 
unexplained complaint: (a) at least as 
likely as not had its onset in service or 
is causally related to any incident of 
service including a right 3rd finger 
laceration in July 1994; (b) is at least 
as likely as not a manifestation of an 
undiagnosed illness; and/or (c) is at 
least as likely as not a manifestation of 
an unexplained chronic multisymptom 
illness.

The examiner is requested to provide a 
statement of the rationale for each 
opinion expressed.  The claims file must 
be provided to the examiner and that it 
was available for review should be 
indicated in the examination report.

3.  After review of the record and 
completion of any additional development 
indicated by the state of the record, 
readjudicate entitlement to service 
connection for a bilateral hand disorder 
to include as due to an undiagnosed 
illness.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations including 38 U.S.C.A. 
§ 3.317 (2006).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







 Department of Veterans Affairs


